Richardson, C. J.
delivered the opinion of the court.
The law, which must govern the decision in this case, is extremely clear. The demandants have counted upon a joint seisin, and cannot prevail, unless they shew such a seisin. When the land was conveyed by Durell to Samuel Langley, and by him to the tenant, one of the demandants was present, and without disclosing his claim to the land. *169advised the parties to draw their conveyance in the manner that was adopted. This was a fraud, which will preclude him from recovering the land against the tenant. It is then unnecessary to determine what effect that fraud had upon the right of the other demandant, because the writ appearing by the evidence to be false in a material point, the tenant was clearly entitled to a verdict.
(1)1 N. H. Rep. 39, Lund v. Lund.
(2) 1 N. H. Rep. 167, Marsh & wife vs. Rice.
There is another view of this case, involving the merits of all the title of these demandants, which is most decisively against them. At the time Samuel Langley conveyed this land to the demandants, he had no title. The fee was vested absolutely in Durell. The agreement of Durell, to re-convey upon the payment of a certain sum, was reduced to writing; but, not being under seal, that writing did not make the conveyance from Levi Langley to Dwell a mortgage^!)
It is clear, then, that at the time when Dwell conveyed the land to Samuel Langley, and he to the tenant, these demand-ants had no title. And as the tenant paid Dwell the amount due to him, and Dwell conveyed to Samuel Langley, merely to enable him to convey tó the tenant, Samuel Langley must be considered merely as an instrument, and a conveyance to him as such, cannot enure to the benefit of these demand-ants.^) Those conveyances were in no wise prejudicial to the demandants ; and it is very clear they can derive no advantage from them.

Judgment on the verdict.